654 F.2d 944
36 Fair Empl.Prac.Cas.  101,26 Empl. Prac. Dec. P 32,011RETAIL, WHOLESALE AND DEPARTMENT STORE UNION, AFL-CIO, Petitioner,v.G. C. MURPHY COMPANY.
Nos. 79-1507, 79-1508.
United States Court of Appeals,Third Circuit.
Argued Nov. 15, 1979.On Remand from the Supreme Court.Decided July 31, 1981.

Appeal from the United States District Court, Western District of Pennsylvania; Barron P. McCune, Judge.
Robert H. Stevenson, Anderson, Moreland & Bush, Pittsburgh, Pa., for G. C. Murphy Co.
Joseph M. Maurizi, Balzarani, Walsh & Maurizi, Pittsburgh, Pa., Robert Markewich, Markewich, Rosenhaus, Markewich & Friedman, New York City, for petitioner.
Before GIBBONS, HIGGINBOTHAM and SLOVITER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
In a prior decision this court reviewed a judgment of the district court for the Western District of Pennsylvania, holding (1) that it had jurisdiction over the International Union of Wholesale and Department Store Union, AFL-CIO in a class action charging violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-2000e-17, and (2) that the International Union was liable to G. C. Murphy Co., the employer, for contribution, as a tortfeasor, for payment of the judgment resulting from the Title VII charges.  The International Union appealed both rulings, and in Glus v. G. C. Murphy Co., 629 F.2d 248 (3d Cir. 1980), we affirmed.  In Part II of that opinion, 629 F.2d at 251-52, we held that the International Union was subject to the district court's Title VII jurisdiction.  In Parts III and IV, 629 F.2d at 252-57 and 257-59, we held that there was a federal common law right of contribution, and affirmed the district court's calculation of the amount of contribution.  The International Union petitioned for certiorari, which was granted on April 27, 1981, --- U.S. ----, 101 S.Ct. 2013, 68 L.Ed.2d 321 (U.S.1981).  At that time, the Supreme Court vacated our judgment and remanded to this court for further consideration in light of Northwest Airlines, Inc. v. Transport Workers Union of America, et al., --- U.S. ----, 101 S.Ct. 1571, 67 L.Ed.2d 750 (U.S.1981).  In that case the Court held that there is no right to contribution among those found to have violated Title VII.  Parts III and IV of our prior opinion are inconsistent with that holding, and should be deemed to be vacated.


2
The judgment appealed from will be reversed insofar as it imposed liability on the International Union in favor of G. C. Murphy Co. for contribution, but in all other respects affirmed.  Costs shall be taxed in favor of the International Union against G. C. Murphy Co. as appellee and cross-appellant.